United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  December 14, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 04-50382
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

ROGELIO MURILLO-GARCIA,

                                      Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                    USDC No. EP-03-CR-2065-2-DB
                        --------------------

Before KING, Chief Judge, and HIGGINBOTHAM and SMITH, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Rogelio Murillo-Garcia

has moved for leave to withdraw from this appeal and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Murillo-Garcia has filed a response wherein he raises issues

including an allegation of ineffective assistance of trial

counsel.

     Our independent review of the brief, the record, and

Murillo-Garcia’s response discloses no nonfrivolous issue for


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-50382
                                  -2-

appeal.   We decline to address Murillo-Garcia’s claim of

ineffective assistance of counsel, without prejudice to Murillo-

Garcia’s right to assert such claims in a motion pursuant to 28

U.S.C. § 2255.     See United States v. Brewster, 137 F.3d 853, 859

(5th Cir. 1998).    Accordingly, counsel’s motion for leave to

withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.     See 5TH

CIR. R. 42.2.